 1                                                                                              JS-6
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                              CENTRAL DISTRICT OF CALIFORNIA
 8   SUNG CHOI,                                     CV 19-4909 PA (MRWx)
 9                 Plaintiff,                       JUDGMENT OF DISMISSAL
10          v.
11   CALIDA, INC., et al.
12                 Defendants.
13
14
15          In accordance with the Court’s October 1, 2019 Minute Order dismissing the claims
16   of plaintiff Sung Choi (“Plaintiff”) against defendant Wilshire Park Place 3660, LLC, and
17   Plaintiff’s Notice of Dismissal dismissing Plaintiff’s claims against defendant Calida, Inc., it
18   is HEREBY ORDERED, ADJUDGED, AND DECREED that this action is dismissed
19   without prejudice.
20
21
22   DATED: October 1, 2019                             _________________________________
                                                                   Percy Anderson
23                                                        UNITED STATES DISTRICT JUDGE

24
25
26
27
28
